It is with great pleasure
that I congratulate you, Sir, and the Republic of Guyana, on
your election as President of the General Assembly at its
forty-eighth session. In so doing, I wish to reaffirm the
traditional ties of friendship between Brazil and Guyana. I
am certain that you will contribute to making this session of
the General Assembly a landmark in the path towards
progress and democracy among nations.
I would also like to express to Mr. Stoyan Ganev,
respected jurist from the Republic of Bulgaria and President
of the General Assembly at its forty-seventh session, our
recognition for the work he accomplished.
The strong and innovative leadership provided by
Secretary-General Boutros Boutros-Ghali will continue to be
a factor in furthering the work of our Organization.
At the opening of the debate at this forty-eighth session
of the General Assembly, we are, once again, being swept
by the winds of change. A fresh breeze, bringing us the
message that understanding and peace may finally prevail
over selfish interest, is blowing from the Near East, cradle
of some of the most valuable moral lessons on which our
planetary civilization is built.
Man’s adventure on Earth, driven by reason and by
dreams, has unfolded within the tension between self-interest
and solidarity. In the dialectic interaction between solidarity
and self-interest which has shaped and continues to shape
the destinies of mankind, solidarity has just attained a great
victory, allowing us greater optimism about the future and
about the possibility of the materialization of the perpetual
peace of which Immanuel Kant spoke. Indeed, following the
high hopes ushered in by the end of the cold war, we were
forced to postpone any exclamations of joy as we witnessed
the much-heralded new order transform itself into growing
disorder, marked by the re-emergence of conflicts rooted in
particularisms, which were supposed to be among the closed
chapters of history.
We have noticed that the inherent preoccupations of the
cold war have shifted from an East-West axis to a North-
South orientation. New concepts have been used to justify
discriminatory acts with repercussions for the countries of
the South. Some of these concepts were presented under the
cloak of humanitarian or moral values, such as the so-called
"right of intervention" and "good governance"; others are
renewed versions of old practices, such as eco-protectionism.
At the same time, the countries of the North tightened their
controls on the entry of dispossessed people from the South,
many of whom came from former colonies. Thus, peace of
mind was to be preserved along with the exclusive privileges
of post-industrial society. At the same time, just when they
were enjoying new heights of freedom, some of the peoples
formerly subjected to authoritarian rule were carried away in
nationalistic exaltation, the consequences of which continue
to parade before spectators who are as shocked as they are
powerless.
It was as "glad tidings", in an almost Biblical sense,
that the world welcomed the news that peace and
understanding were possible in a region marked up to now
by pain and conflict. The handshake between Mr. Yitzhak
Rabin and Mr. Yasser Arafat is emblematic of the close of
this century, a symbol indicating that history is not over, as
some have suggested, but rather that it is just beginning,
after a long, dark and turbulent pre-history, in which the
mark of Cain has always prevailed over the profound desire
for lasting peace felt by all peoples.
In this same spirit, I reiterate the solidarity of Brazil
with the Russian people, who continue to face the challenges
of the process of democratic transition, which we are
confident will succeed in their country.
It is therefore with renewed faith in the ability of
mankind to find solutions to the problems it continuously
creates for itself that we begin our work at this forty-eighth
session of the General Assembly.
Exactly thirty years ago, another Minister of External
Relations of Brazil, a career diplomat like myself,
Ambassador João Augusto de Araujo Castro, pointed out that
the task of the United Nations could be summed up in what
he called the "3 D’s": Disarmament, Development,
Decolonization. Today, with the virtual elimination of the
last remnants of colonialism, I could paraphrase him by
stating that the international agenda is once again structured
around three "D’s": Democracy, Development, Disarmament,
with their ramifications in the areas of human rights, the
environment and international security.
The changes we have witnessed have not been limited
to the international sphere. Ethical advancements have also
been made in the domestic sphere of countries, where ethics
have prevailed over the petty interplay of interests which
usually makes up day-to-day politics and which leads so
many young people to disbelief and to turn away from the
ideal of citizenship, without which man cannot fully realize
his calling as a social being. I believe that I can proudly
assert that my country, Brazil, despite the inherent problems
of underdevelopment, has placed itself at the forefront of this
"ethicalization" of political relations, which goes far beyond
the almost bureaucratic concept of "good governance".
We can still hear the echoes - and the world’s most
important opinion makers did not fail to register them - of
the resounding popular campaign which, in perfect harmony
with the legislative and judiciary branches of the Brazilian
Government, led to the impeachment of a president.
Through an exclusively internal process, which emerged and
developed within the Brazilian people and their legitimate
representatives, a rarely seen lesson in citizenship was given,
by the use of a legal instrument which, though present in
other countries, had never been implemented to its ultimate
consequences as it was in Brazil. In this process the
Brazilian people counted on the support of a press which,
with courage and boldness, put to good use the freedom it
was once again enjoying after two decades of authoritarian
rule.
It is with justifiable pride that I am able to state, before
this world assembly, that Brazil has etched a mark - and not
a minor one - in the evolution of political institutions. I am
certain that the peaceful and strictly legal and constitutional
manner in which this transition took place in Brazil will be
a necessary reference in books that may come to be written
about the history of democracy in our time. I would like to
stress that the process which led to this feat - and a feat
indeed it was - was set in motion and ran its course neither
as the product of any form of external pressure, nor in
response to any action inspired by standards of governance
imposed from outside, but solely and exclusively as the
result of the deepest sense of citizenship shared by
Brazilians of every social class.
Since taking office, President Itamar Franco has
imposed upon himself and upon the Government he leads
absolute respect for the Constitution and for the laws of the
Forty-eighth session - 27 September l993 3
country and, above all, for the unchanging principles of law
and ethics. Among the constitutional rights of the human
being and of the citizen are those laid down in the Universal
Declaration of Human Rights, which our Constitution
incorporates and expands upon. Ensuring respect for those
rights - in protecting indigenous populations, in safeguarding
children and families, in guaranteeing political freedom and
access to justice - has been the determined policy of the
current Government, and is the challenge we face after a
long period in which economic growth and social
development did not tread convergent paths.
Within an atmosphere of freedom in which the project
of building an open democratic and pluralistic society is
moving forward, we are seeking to solve our macroeconomic
problems while steering clear of the authoritarian temptation
of recourse to technocratic formulas based on closed
decision-making structures. Although it may seem, on
occasion, more efficient, technocracy tends too frequently to
impose excessive sacrifices on the poorest and most
vulnerable sectors of the population. The road we are following -
that the Government of President Itamar Franco is following
- is another, perhaps more complex and arduous one, but
certainly one that is more democratic and more capable of
leading to consensual and sustainable results.
The Brazilian Government and society are both aware
that the difficult issues we are confronted with in the area of
human rights are deeply intertwined with the social
imbalances inherited from decades of insensitivity rooted in
authoritarian rule. Democracy, human rights and
development make up another indissoluble triad. None of
those terms can be brought to complete fruition in the
absence of the other two; that is why the Brazilian
Government attaches such importance to the resumption of
growth and the expansion of employment along with a fairer
distribution of income, the only solid and sustainable basis
with which to ensure social development and the full
realization of human rights. That is also the reason for the
importance attached to programmes, such as the programme
to combat hunger, which have emerged in our society and
which can count on the full and resolute support of the
Government.
We know only too well, however, that problems in the
area of human rights - to which recent incidents that shocked
Brazilian society and the world bear witness - cannot wait
for development to be consolidated and for welfare to reach
all of society. At the same time as we seek to solve them
radically - that is, by attacking their social and economic roots -
we must also attend to the more immediate aspects. To this
end, the Government is determined to act, at different levels,
under the inspiration and the guidance of the President, who
is personally committed to this task.
Transparency in the decisions and actions of the
Government constitutes an important aspect of Brazilian
politics. Such transparency manifests itself in, among other
actions, the fluid and cooperative dialogue maintained with
segments and organizations of society dedicated to the
struggle for the observance of human rights in the country.
This open and constructive spirit is not restricted, by the
way, within our own borders: we seek and maintain
cooperation on issues related to human rights with other
countries, intergovernmental and non-governmental
organizations, with which we are devising new methods of
action for safeguarding the rule of law and in favour of the
adequate protection of human rights on the basis of mutual
respect.
We do not disregard the fact that impunity may turn out
to be the Achilles’ heel of any policy aimed at the full
implementation of human rights and the elimination of
violence. For this reason, the President has personally
determined measures - whose implementation he has been
following - for every case in which the human rights of
children, of indigenous populations, of women or of any
citizen have been violated. ln this endeavour, he has the
support of Brazilian society, which will not tolerate impunity
as it did not tolerate corruption and the breach of ethical
standards in politics.
With specific reference to indigenous populations, we
are currently proceeding with the necessary strengthening of
the Government’s presence in the Amazon region in order to
protect simultaneously the population and the environment,
both of which are frequently exposed to predatory activities;
these result from an encounter of civilizations that began
five centuries ago and extends up to today.
Here again, the dialectics of solidarity and self-interest
are at work; the increased effectiveness of actions
undertaken by the Brazilian Government in the Amazon
region, in conformity with the full and irrevocable exercise
of our sovereignty, is fundamental if we are to ensure the
protection and defence of all the region’s inhabitants and, in
particular, those of the Brazilian indigenous protected areas,
which amount to the impressive total of over 800,000 square
kilometres.
The special importance we attach to human rights in the
domestic sphere is also reflected in our diplomatic action, as
was evidenced at the World Conference held in Vienna last
June. The nomination of Brazil to chair the drafting
committee of the Conference was both an honour and a
challenge; we offered our collaboration with satisfaction with
a view to the Vienna consensus being expressed at the
highest and most democratic level. The Vienna Declaration
and Programme of Action constitute a significant advance in
the promotion and protection of human rights, including by
refining concepts now unquestionably acknowledged as
universal. By reaffirming the interdependence of all human
rights, all of which require equal protection, the Declaration
recognizes that individual rights become little more than
legal fiction if the bearers of such rights and the States
which must guarantee them lack the material resources with
which to ensure them.
The promotion and the defence of the democratic
regime inside each country are not sufficient: a vigorous
effort of democratization of international relations is
essential, in conformity with two notable phenomena of
current times: the wide consensus on the advantages of
representative democracy and the growing linkage between
the domestic and the international spheres. This twofold
perception leads us of necessity to the recognition that the
democratic ideal is applicable with equal validity to relations
between nations.
We note with satisfaction the establishment of a virtual
consensus on the need to update the composition of the
Security Council. It is our understanding that the growing
role of the Council in matters which affect the fundamental
interests of Member States corresponds to the need to ensure
a more representative composition, and so enhance the
Council’s legitimacy and its efficiency. The reform of the
Council must be achieved in such a way as not to aggravate
further the imbalance between developed and developing
countries in the decision-making process of the United
Nations. The General Assembly, as the definitive
democratic organ within the United Nations system, must
play a decisive role in shaping that process.
The democratization of relations between nations
demands that the international order protect them and
guarantee their rights against illicit acts and abuses of power.
There can be no democratic society if the rule of law is not
strictly observed and if the less powerful are not sheltered
from arbitrary acts by those who wield force and power. In
today’s world, it is no longer admissible to say, in the words
of Pascal’s well-known aphorism, that "as it was not
possible to make the righteous mighty, the mighty were
made righteous".
The material progress of peoples is to a large extent the
product of their own, irreplaceable efforts. It is beyond
doubt, however, that such progress is contingent upon the
prevalence of a favourable external environment. It is
therefore imperative that international society, acting in
solidarity, encourage the creation of conditions for progress,
not for the preservation of privilege.
Apart from its intrinsic importance, the development of
all nations is the only factor that can genuinely reduce the
imbalances that are so patently expressed, for instance, in the
growing flow of migrants and refugees. In a global society,
social justice becomes an indispensable condition for
preventing crises, for alleviating tension, for consolidating
democracy and for promoting human rights.
If we are to undertake a wide-ranging exercise of
preventive diplomacy we must realize that only socially and
environmentally sustainable economic development provides
an effective means to accomplish our goals.
In the pursuit of development the United Nations has a
fundamental role to play. We must make sure that the
Organization will act urgently to impart renewed life to its
commitment to development and, therefore, also its
capacities in the economic and social field. Imbued with
this hope, Brazil has supported and continues to support
vigorously the initiative of an agenda for development. We
are confident that the Secretary-General will present us with
a proposal that will be no less innovative, bold and rich in
ideas than was "An Agenda for Peace".
Similarly, great store is set by the work of the
Commission on Sustainable Development. Brazil expects
the Commission to be an effective tool for putting into effect
the commitments undertaken in Rio de Janeiro in 1992.
In the same vein we give our wholehearted support to
the holding of the World Summit for Social Development,
a most timely initiative of the Government of Chile, a
country to which we are linked by close ties of South
American brotherhood and partnership in the Rio Group.
We should not however be misguided by illusions.
Only a dynamic insertion in the cross-currents of trade and
technology will allow developing countries to reap their fair
share of the fruits of progress. To that end we advocate a
strengthened multilateral trading system that can guarantee
both an adequate reward for our effort at trade liberalization
and a normative framework to discourage protectionism and
unilateral measures. Today that entails the need for a
prompt and balanced conclusion of the Uruguay Round,
without discrimination or impositions. The significance of
the Uruguay Round projects far beyond its strictly
commercial aspects. Its successful outcome will be
instrumental in framing an international order that is open
and propitious for cooperation, thus preventing a splintering
of economic relations into self-contained blocs.
The vigorous involvement of the community of nations
in the pursuit of development must be consonant with the
principle of State sovereignty. Brazil views the sovereign
nation-State as the basis for the legal and political
international order. It must not be weakened lest we
undermine the very basis of international representation and
of the multilateral system. Attempts to play down the
principle of national sovereignty - which incidentally are
hardly ever targeted at the more powerful States - would be
a step backwards in the effort towards more democratic
international relations. At a moment when we are building
the future multilateral system we should not allow
differences in power among nations to replace the sovereign
equality of States. The warning sounded by Ruy Barbosa,
the distinguished Brazilian jurist and statesman, at the
Second Peace Conference of the Hague in 1907, remains
fully valid. In discussing the composition of the Permanent
Court of Arbitration he stressed that if certain proposals
were to prevail, then:
"The great Powers would no longer be more formidable
only as a result of the strength of their armies or of
their fleets. They would also enjoy a superior legal
status in the international judicial forum, thus claiming
a privileged situation in the very institution to which
the administration of justice among nations is to be
entrusted."
The international order we seek to build rests also on
a third pillar, that of disarmament. Brazil, along with its
neighbours and partners in Latin America, particularly
Argentina, has been making an important contribution to
advancing disarmament and international security.
The revision of the Treaty of Tlatelolco, the
establishment and work of the Brazil-Argentina Agency for
Accounting and Control of Nuclear Material (ABACC) and
the Quadripartite Agreement on International Atomic Energy
Agency (IAEA) Safeguards, which have just been approved
by the Brazilian Chamber of Deputies, thus meeting an
important requirement for ratification, provide the
international community with the guarantees of our
commitment to the peaceful use of nuclear energy.
We reaffirm our support for the non-proliferation, in all
its forms, of weapons of mass destruction. In relation to
chemical weapons, we, with Chile and Argentina, have
already signed the Mendoza Declaration in which we
solemnly renounced the possession and production of such
weapons. We were equally active participants in the process
that led to the adoption of the Convention on the Prohibition
of the Development, Production, Stockpiling and Use of
Chemical Weapons and on Their Destruction, signed in Paris
early this year.
We are gratified by the current observance, although on
a somewhat fragile basis, of a moratorium on nuclear tests.
We hope that the climate resulting from this moratorium will
bring forth the early conclusion, through multilateral
negotiations, of a comprehensive nuclear-test-ban treaty.
Brazil, as is well known, has been participating in a
clearly positive and transparent way in the process of
establishing the United Nations Register of Conventional
Arms.
Brazil’s experience in the field of peace-building and
confidence-building is noteworthy. Brazil shares almost
17,000 kilometres of land borders with 10 different
neighbouring countries. No other nation has had
uninterrupted relations of peace and cooperation for so long
and with so many neighbouring States. Very few countries
spend as little on arms - as a percentage of national product -
as Brazil.
At the same time Brazil does not renounce its right to
maintain, in good harmony with its neighbours and partners,
an adequate and legitimate defence capacity. Nor does it
renounce its right to have access to technology necessary for
the well-being of the Brazilian people.
By undertaking firm and unambiguous commitments in
the field of non-proliferation and disarmament, Brazil
believes it is entitled to expect from its more developed
partners unimpeded access to high technology, if necessary
on a commercial basis.
Recent history gives proof that, despite persistent and
serious shortcomings, United Nations peace-keeping
operations are important for overcoming situations of
conflict, some of which are quite old, complex and delicate.
The need for an improved conceptual framework for peace-
keeping operations must be kept under constant review by
the General Assembly. It is expected that the United
Nations will contribute with sober effectiveness to
maintaining peace and security wherever they may be
threatened. Brazil currently participates with a significant
contingent of military observers in United Nations peace-
keeping efforts. We intend to expand our presence in this
field and we are actively examining ways and means to do
this.
Within that context it is essential to rectify the serious
political and strategic mistake of envisaging the South as an
area of international instability. Quite the contrary, various
regions such as Latin America provide examples of stable
relations of cooperation based on mutual trust, as illustrated
by the vigorous processes of Latin American integration
which, far beyond their mercantile aspects, are the material
expression of a political project aimed at international
cooperation and solidarity. Such processes, including that of
the Common Market of the South (MERCOSUR), are in
stark contrast with the trends of fragmentation seen in other
parts of the world.
Yet another clear demonstration of the potential for
cooperation is taking shape in the Community of Portuguese-
Speaking Countries. Far more than a means of expression,
"lusiphonia" is the hallmark of a frame of mind, a form of
being, a way of life predicated on tolerance and open
relations among different peoples.
The Zone of Peace and Cooperation of the South
Atlantic reinforces our links to sister nations in Africa. The
enhancement of political and economic relations within the
Zone of Peace and Cooperation of the South Atlantic is a
goal towards which we are determined to work, having
regard, among other issues, to the constitution of a vast area
free of the nuclear threat. We furthermore expect to have
the pleasure of celebrating the full admission to the South
Atlantic community of a democratic and united South Africa,
free forever from the scourge of racism.
The historic speech delivered by Mr. Nelson Mandela
just a few days ago from this same rostrum warrants the
expectation and confirms the idea that in spite of remaining
obstacles the process of democratization in South Africa is
now irreversible.
We are forced to admit that serious areas of tension
continue to exist in the world. By virtue of our historical
ties of friendship, cooperation and cultural kinship with
Angola, the situation in that country is of particular concern
to us. The international community, through the United
Nations, has a fundamental role to play in the defence of
democracy in Angola and in the utter rejection of the use of
force as a means of achieving political gains. Peace must
prevail in Angola in full compliance with the Bicesse
Accords and all the relevant resolutions of the Security
Council.
We remain gravely concerned about the situation of
human rights and democracy in Haiti. The prospect for a
prompt solution to the crisis in that country is high on our
agenda. We look forward to the return of President Jean-
Bertrand Aristide on 30 October.
The restoration of peace in the former Yugoslavia is a
priority for the international community in order to bring to
an end the suffering of the populations involved in that
conflict. A willingness to achieve agreements acceptable to
all parties must prevail in Geneva, as in the capitals of the
former federation. That willingness alone can enable the
United Nations to play its irreplaceable role in bringing
peace to that region.
Our example, and our response to these challenges, will
frame the future order to which we all aspire: an order that
is democratic, stable, disarmed and committed to the
material and spiritual development of all nations.
The humanistic vision that inspires us was forcefully
expressed by a Brazilian poet and diplomat,
João Cabral de Melo Neto, in these words:
"Learn this: that man is the best measure always,
And more: that life, not death, is the measure of man."
